Citation Nr: 1109874	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for a mood disorder with personality changes.

2.  Entitlement to an initial disability rating in excess of 10 percent for balanitis.  

3.  Entitlement to an initial disability rating in excess of 10 percent for diarrhea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served in the U.S. Army Reserves on active duty from June 1985 to August 1985and from February 2003 to March 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision dated in June 2006 from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This matter was thereafter transferred to the RO in St. Petersburg, Florida.  In July 2007, the RO increased the Veteran's psychiatric disability rating from 20 percent to 40 percent.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Because the Veteran's disorders were rated less than the maximum benefit allowed, it remains on appeal.  

In February 2010, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

Following the July 2009 supplemental statement of the case, the Veteran submitted new evidence.  He also submitted a waiver of initial RO consideration in February 2010.  Contrary to the February 2011 statement from the Veteran's representative, the Board may proceed to review the evidence in the first instant.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Prior to service, the Veteran's mood disorder was manifest by irritability, memory loss, and mood change.  

2.  After service separation, the Veteran's mood disorder was manifest by irritability, mood change, anxiety, sleep disturbance, lack of motivation, and memory loss.   

3.  The Veteran's skin disability involves less than 5 percent of the Veteran's total body, and as of December 2007 required the use hydrocortisone topical cream.

4.  The Veteran's intestinal disability is manifest by about 3 to 5 loose stools per day and occasional incontinence and leakage.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the Veteran's pre-service mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9435 (2010). 

2.  The criteria for a rating in excess of 50 percent for the Veteran's mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9435 (2010). 

3.  The Veteran is entitled to a disability rating of 40 percent for his mood disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.322 (2010). 

4.  The criteria for a rating in excess of 10 percent for a skin disability have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Code 7806 (effective October 23, 2008).

5.  The criteria for a rating in excess of 10 percent for diarrhea have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Codes 7319, 7332 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in July 2004 satisfied the second and third elements under the duty to notify provisions.  While no notice of the first element under the duty to notify provisions was sent to the Veteran, he is challenging the initial evaluation assigned following the grant of service connection for his service-connected disabilities.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claims have been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board notes that the recent holdings in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), does not apply to the present case, as this is an initial disability rating claim.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's VA treatment and private medical records have been associated with the claims file to the extent possible.  However, a complete copy of the Veteran's service treatment records from his service from June 1985 to March 2004 is unavailable. The RO requested those records from the Veteran's Army Reserve unit, 3rd CORP SPT COMMAND in July 2004.  A request to Records Management Center (RMC) was also sent in July 2004.  A negative response from RMC was received in July 2004.  A MO4 request was then sent to RMC in September 2005 with a negative response received in October 2005.  In November 2006, the RO sent an email to Sergeant First Class D. B. requesting the Veteran's current duty station.  In January 2007, the RO received the Veteran's new unit information and a request to 3rd COSCOM was made in January 2007 when the RO was notified that the Veteran had his complete set of medical records.  A letter dated in January 2007 was sent to the Veteran notifying him of the RO's efforts to obtain records and asking him to submit any service treatment records for his military service.  The Veteran did not respond or submit additional records.  While VA has a significant duty to assist the Veteran in developing the facts and evidence pertinent to a veteran's claim, it is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA.  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role).  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Further attempts to obtain the Veteran's service treatment records would be fruitless and as such the Board is constrained to the records current associated with the claims file.  The Board also notes that some of the evidence mentions that the Veteran was in receipt of disability benefits.  The Veteran testified during his Board hearing that he was not in receipt of Social Security Administration (SSA) disability benefits.  As such, VA's duty to assist the Veteran in obtaining relevant records has been satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2010).  The Veteran was afforded VA examinations in April 2006, April 2007, and June 2009 to assess the severity of his mood, intestinal, and skin disorders.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disabilities at issue here.

Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c) (4) (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Rating

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

a.  Mood Disorder

The Veteran's service-connected mood disorder is evaluated as 40 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9435.  The RO initially found that the post-service mood disorder was consistent with a 50 percent rating. The RO deducted the pre-service rating from the current rating (50 percent minus 30 percent), and assigned a 20 percent rating for the portion of the disability attributable to aggravation during service, effective March 20, 2004, the day following the Veteran's discharge.  In a July 2007 rating decision, the RO found that the Veteran' pre-service disability should be evaluated as 10 percent disabling and his post-service disability should still warranted a 50 percent rating.  As such, the RO deducted the pre-service rating from the current rating (50 percent minus 10 percent) and assigned a 40 percent rating for the portion of the disability attributable to aggravation during service, effective March 20, 2004.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational talks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

As provided above, the Veteran entered his period of active duty, in February 2003, with a pre-existing head injury.  As such, the Board is required to assess his pre-existing disorder and deduct it from the assessment of his aggravated post-service mood disorder.  See  38 C.F.R. § 3.322.  

In May 2001, the Veteran suffered a head injury following a fall from a horse.  During the accident, he lost consciousness and had some seizure activity as well as incontinence.  At that time he arrived at the emergency room, he had no obvious neurological defect CT scans and cervical spine films were interpreted as normal.  Within 24 hours of his intake, he was discharged.  In a May 2001 letter, a private neurologist diagnosed the Veteran with post-concussion syndrome with mental status changes, vertigo feelings, and headaches.  The neurologist recommended that the Veteran remain on leave from work.  A July 2001 psychiatric consultation from a Dr. W. diagnosed the Veteran with posttraumatic psychiatric disturbance resulting from a head injury.  His primary symptoms were poor stress tolerance, irritability, rambling speech, slight preservation, depressed mood, and nocturnal panic.  Dr. W. indicated that the Veteran was "clearly improving."  An October 2001 letter from Dr. W. indicated that the Veteran was clearly making improvements to include notable positive change in terms of mood, irritability, frustration tolerance, and motivation.  He opined that the Veteran would fully recover but it would take several months before all symptoms were remitted.  

In August 2002, the Veteran was referred to a Dr. A., a private psychologist, following his employer's concerns over his increased use of force while on duty as a police officer.  The Veteran indicated that he was more anxious, irritable, and his motivation was low.  He also noted some initial insomnia, forgetfulness, and passive death wishes.  He was diagnosed with mood disorder due to a medical condition (head trauma), provisional.  In a January 2003 treatment note, a Dr. N. provided that the Veteran "continue[d] to do OK" on his psychiatric drugs which he indicated were still helpful.  He presented in a pleasant, quiet, calm way.  There were no suicidal thoughts.  He was diagnosed with "depression, rule-out post concussion syndrome - doing well now."  This is the last pre-service treatment note associated with the claims file.    

A May 2003 service treatment record reflects a diagnosis of general anxiety second to the horse riding accident.  He was prescribed medication and returned to the clinic until November 2003 for follow-up appointments and to obtain prescription refills.  As provided above, the Veteran's entire service treatment records are unavailable.  However, a December 2003 post-deployment health assessment indicates that upon his return from Iraq the Veteran felt numb and detached from others, activities, and his surroundings.  However, he denied suffering from any nightmares, denied avoiding situations that reminded him of his service, and denied being constantly on guard, watchful, or easily startled.  He also indicated that during his deployment, he sought or was currently seeking mental health treatment.  A February 2004 medical history reflects that the Veteran continued taking his psychiatric medication.  

VA treatment records dated from July 2004 to January 2010 provide that the Veteran sought both neurologic and psychiatric treatment following his discharge.  In a July 2004 treatment note, the Veteran reported a history of panic attacks while in Iraq and his wife indicated personality and behavioral changes since his return to Iraq.  They both noted that these changes were not present prior to his deployment.  He also admitted to a decreased enjoyment about life and an increase in his anger and forgetfulness.  An August 2004 psychiatric treatment consultation report reflects that following his service separation his transition into family life has been difficulty with mood change, irritability, and decreased interest, concentration, and motivation.  The Veteran reported an increased difficulty sleeping but denied suicidal or homicidal ideation, auditory or visual hallucinations, or a history of manic episodes.  The Veteran reported extreme anxiety with symptoms including sweating and a racing heart.  He indicated a history of nightmares about his military experienced but denied flashbacks or hypervigilance.  The examiner assessed the Veteran with mood disorder secondary to general medical condition; personality changes secondary to general medical condition.  He was given a GAF score of 55.  

A July 2005 treatment note provides that while he continued to have mood problems, his medication seemed to relieve his anger outbursts.  The Veteran indicated a decreased interest in activities.  In a September 2005 treatment note, the Veteran indicated that his medication was working and that he felt happy and had an increased interest and enjoyment in things.  His anger outbursts had reduced as well and he was given a GAF score of 60.  This stable mood however did not last and, in February 2006, the Veteran was urgently referred to the psychiatric clinic after reporting that he would rather die than divorce his wife.  He had increased dysphoria regarding marital problems, which he attributed solely to his irritability and moodiness.  

An April 2006 general VA examination report reflects that the Veteran last worked in May 2005 after he was placed on forced retirement.  His mood was down and affect restricted.  His thought process was logical and goal directed and his speech was normal.  His judgment and insight appeared intact.   He was again assessed with mood and personality changes secondary to a general medical condition and given a GAF score of 66.  The examiner provided that it was more likely than not that the Veteran's previous head injury made it harder to adjust to civilian life following his deployment to Iraq.  A May 2006 treatment note indicates that the Veteran's irritability, anger and mood change had increased significantly.  His GAF score was 52.  

In April 2007, the Veteran was afforded a second VA examination where he reported a good mood and some occasional irritability which manifested by yelling.  He denied trouble with anxiety.  His concentration was "okay" and his sleep was good. He was given a GAF score of 65.  A May 2009 follow-up note provided that the Veteran continued to have insomnia and nightmares.  He has intrusive memories about his military experience and reported poor concentration.  A December 2009 mental health clinic follow-up note provided that the Veteran felt depressed, angry and sad.  He reported a significant problem with motivation.  

In June 2009, the Veteran was afforded a specific VA psychiatric examination where he reported feeling sad and depressed a majority of the time.  He lacked the ability to do and enjoy things.  He had excessive fatigue, and reported feeling occasional hopelessness and irritable.  He divorced his wife in 2007 due to his mental problems but maintained contact with his children.  He provided that he sits and stares at the wall or watches television in his spare time.  In examination, his mood was anxious and dysphoric; his affect appropriate and constricted; and his psychomotor activity restless and tense.  He was oriented to person, time and place, his thought process and content were unremarkable and his judgment and insight were intact.  He reported sleep difficulty with delayed sleep onset, frequent dreams of assaulting people and military dreams.  The Veteran reported non-severe panic attacks and denied inappropriate behavior, hallucinations, obsessive behavior, or homicidal or suicidal thoughts.  His impulse control was fair.  His memory was mildly impaired.  The examiner indicated that the Veteran retired in 2005 due to his depression and anger issues. He was assessed mood disorder NOS and given a GAF score of 54.  There was moderate to serious impairment in social and occupational functioning.  

The Veteran testified during his Board hearing that his mood disorder significantly affected his life.  He and his brother both testified that he suffers from irritability, a great lack of concentration and motivation, and frequent panic attacks.  These statements are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  They however must be weighed against the balance of the medical records.  
 
The Board finds that the Veteran's psychiatric disorder warrants a rating of 10 percent prior to his active duty in February 2003.  The medical records indicate that while the Veteran had anxiety and depressed mood, he was getting progressively better and doing well.  See treatment note from Dr. N, January 2003.  The Veteran did not exhibit symptoms consistent with a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9435.

Upon his discharge from service, the evidence establishes that the Veteran's psychiatric disorder does not warrant a rating in excess of 50 percent.  The Board notes that the Veteran's GAF scores after service separation have predominately fallen within the range of 51 to 60 and reflect moderate symptoms of social, occupational, and school functioning.  The service treatment records indicate feelings of detachment from others, activities and his surroundings.  VA treatment records consistently provide that the Veteran had increased mood change, anxiety, irritability, and decreased interest, concentration and motivation.  Additionally, these records consistently report that the Veteran suffered from anxiety and described occasional panic attacks.  He also had impaired memory and a difficulty in maintaining work and social relationships as evidenced by his divorce.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is not warranted as the evidence does not show that the Veteran experiences obsessional rituals which interfere with routine activities, illogical speech, near continuous panic, spatial disorientation, or neglect of personal appearance or hygiene.  The Board acknowledges the February 2006 VA treatment note indicates that the Veteran was referred to the mental health clinic after reporting thoughts of death and/or suicide.  While this note suggests that the Veteran had suicidal ideation, it was passing and subsequent medical records do not show suicidal or homicidal ideation.  See April 2006 VA examination, April 2007 VA examination, and June 2009 VA examination.  The Board also acknowledges the evidence establishing that the Veteran has difficulty adapting to stressful circumstances in a work or social settings as he was forced to retire due to his aggressive tendencies and divorced his wife.  However, the evidence also shows that the Veteran was seeking vocational training and maintained strong ties to his brother and his children.  As such, a majority of the symptoms manifest by the Veteran's mood disorder fall within the criteria for a 50 percent rating.  

Given that the evaluation for the Veteran's mood disorder prior to service warrants a 10 percent evaluation and given that his mood disorder after service separation is evaluated as 50 percent disabling, the Veteran is entitled to a rating of 40 percent for his mood disorder with personality changes.  See 38 C.F.R. § 3.322 (2010)(in compensating for aggravation of a pre-service disability by active service, it "is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule . . .").

Moreover, the Board has also considered whether the Veteran was entitled to a "staged" rating for his service-connected mood disorder.  See Hart, 21 Vet. App. 505.  However, the Board finds that the Veteran's disability has not been more disabling at any time during this appeal.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A rating of 40 percent is warranted for the Veteran's mood disorder.

b. Skin Disorder

The Veteran filed a claim of service connection for his mild balanitis in June 2004.  His balanitis is currently assigned a 10 percent evaluation effective March 20, 2004 38 C.F.R. § 4.118, DC 7806.  

The Board notes that as of October 23, 2008, revised provisions for evaluating skin disorders were enacted; however, these new regulations are applicable only to claims received on or after October 23, 2008, or where application of the new provisions was expressly requested. The record does not disclose that the Veteran has specifically asked for application of the new regulations.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's balanitis will be evaluated solely under the criteria effective as of the date of the claim.

Under DC 7806, a 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).  

Turning to the evidence of record, a December 2003 post-deployment assessment reflected a denial of skin rashes or problems.  However, in a February 2004 history and report, skin rashes had developed although the Veteran was cleared for separation.  

In a September 2004 dermatology consultation, the Veteran reported an eight month history of rashes on his face and genital area.  A March 2005 treatment note indicates that the medication for his penile lesion helped but that he had spontaneous, recurrent episodes.  During the April 2006 general VA examination, the Veteran reported some skin spots on his penis upon returning from Iraq which recurred intermittently.  On examination, the Veteran did not have any genital lesions or discharge.  There was a small amount of erythema dust below the urethra.  He was diagnosed with mild balanitis at that time.  During a subsequent April 2007 general VA examination, the Veteran again noted intermittent symptoms of balanitis which tended to occur after sexual intercourse.  He reported not using any treatment for it but indicated that these flare-ups were painful.  The examiner noted some scattered papules with circumferential flaking scattered on the distal shaft of the Veteran's penis.  He was again diagnosed with balanitis.  In a July 2007 medications printout, the Veteran had been prescribed numerous medications for his balanitis to include triamcinolone topical ointment which was prescribed in November 2004 and stopped in January 2005.  

In December 2007, the Veteran returned for further dermatology treatment with complaints that his genital rash had returned.  He was prescribed hydrocortisone, a topical steroid cream at that time.  During a June 2009 VA dermatology VA examination, the Veteran was diagnosed with balanitis and scrotal eczema.  It was noted that this problem was assisted by his steroid prescription, which he used near constantly.  The examiner indicated that the blanitis and eczema affected less than 5 percent of the Veteran's total body with no exposed area.  

Based upon the foregoing, the Board finds that a rating in excess of 10 percent is not warranted.  The medical evidence does not show that the Veteran's balanitis affects more than 5 percent of his total body area.  While the medical evidence as well as the Veteran's testimony reflects that the Veteran's balanitis is treated with corticosteroids, this does not meet the criteria for "systemic" therapy under the diagnostic code as the medication is topical and not injected or taken orally.  See 38 C.F.R. § 4.118, DC 7806.

Moreover, the Board has reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a rating under any alternate diagnostic codes relevant to the disability at issue.  See 38 C.F.R. § 4.118.  The Board has also considered whether the Veteran was entitled to a "staged" rating for his service-connected balanitis.  See Hart, 21 Vet. App. 505.  The Board finds that the Veteran is not entitled to further staged ratings other than what was discussed above.  

Thus, the Veteran's skin disorder does not warrant a disability rating in excess of 10 percent on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5101(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 499, 55 (1990).  
 
c. Diarrhea

In the September 2006 rating decision, the RO granted service connection and assigned an initial 10 percent rating for the Veteran's diarrhea, pursuant to Diagnostic Code 8873-7319, effective March 20, 2004.  The "88" designation is simply used to track disabilities related to the Gulf War.  M21-1R, Part IV, Subpart ii, 2.D.16.  Under DC 7319, a 10 percent (moderate) rating is assigned for irritable colon syndrome (IBS) (spastic colitis, mucous solitis, etc.) for frequent episodes of bowel disturbance with abdominal distress.  A 30 percent (severe) where there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.   See 38 C.F.R. § 4.114, DC 7319.

However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernoria v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board must also consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Another potentially applicable diagnostic code is DC 7332 for impairment of sphincter control.  A 10 percent rating is appropriate for constant, slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing a pad.  A 60 percent rating is appropriate where there is extensive leakage and fairly frequent involuntary bowel movements.  And, complete loss of sphincter control warrants a 100 percent rating.  See 38 C.F.R. § 4.114, DC 7332.

During the December 2003 post-deployment health assessment, the Veteran indicated problems with diarrhea.  He was cleared for discharge in February 2004.  In a July 2004 VA treatment note, the Veteran reported a problem of loose stools daily and explosive stools once per month.  Aside from taking Imodium, he did not take any medication.  An August 2004 GI consult report reflects several episodes of incontinence and urgency but no abdominal pain or weight loss.  He was assessed with chronic loose stools, associated with bloating and gas and possibly related to lactose or high sugar consumption.  During an October 2004 GI follow-up, the Veteran's chronic loose stools had slightly improved and his workup was negative for infectious etiology, fecal fat, small bowel bacterial overgrowth, and lactose breath testing.  He was given a differential diagnosis of Celiac disease, neuroendocrine tumor, or irritable bowel syndrome.  

In a February 2006 treatment note, the Veteran indicted that his chronic loose stools had decreased from 5 to 6 per day to 2 to 3 per day.  A February 2006 colonoscopy report showed normal results.  During an April 2006 VA general examination, the Veteran reported having loose stools about 3 to 4 times a day without blood.  He also indicated gas pain and bloating since returning from Iraq and noted rare episodes of bowel incontinence that occurred every three to six months.  On examination, his abdomen was soft, nontender, and nondistended with audible bowel sound.  He was diagnosed with diarrhea of undetermined etiology treated with tropical sprue and gastroesophageal reflux disease (GERD).  

The Veteran was afforded another general VA examination in April 2007, where he described having loose stools about 3 times a day.  At that time, the Veteran indicated that in the past 6 to 8 months he had lost bowel control once at night and about once per month during the day.  He denied blood in his stool but noted gas and blowing with no abdominal pain and indicated avoiding certain activities due to his bowel symptoms.  On examination, his abdomen was mildly tender and his bowel sounds were audible.  His abdomen was soft and nondistended and there was no masses, guarding, or rebound.  He was assessed with chronic diarrhea and GERD.  

During a June 2009 VA examination, the Veteran indicated that he continued to suffer from persistent diarrhea with frequent, explosive loose stools 4 to 5 times per day with associated bloating and fecal incontinence at times.  He denied any blood in his stool.  The Veteran reported abdominal discomfort with bloating.  He had generalized maximum left lower quadrant abdominal tenderness and his rectal examination was essentially normal with small anterior hemrroidal tags.  The Veteran was diagnosed with persistent diarrhea of undetermined etiology.  It was noted that the Veteran no longer participated in any sports or socialized with friends due to his intestinal problems.  Subsequent VA treatment records dated in June 2009 and October 2009 reflect continued problems and treatment for his chronic diarrhea.  

The Veteran testified during his February 2010 Board hearing that he experienced 3 to 5 loose stools per day.  He also suffered from leakage fairly regularly.  He indicated that his disorder impacted his ability to do things because he never knows when he will need to use the bathroom.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The evidence does not necessitate a rating higher than 10 percent under DC 7319 or DC 7332.  The evidence supports a finding that the Veteran has frequent episodes of bowel disturbance with abdominal distress.  The June 2009 VA examination report notes abdominal distress but does not indicate constant, or near constant, abdominal distress.  Instead, the Veteran reported occasional distress several times a week.  This does not indicated constant abdominal distress which is required to obtain a 30 percent disability evaluation under DC 7319.  Further, the Board recognizes that the Veteran has consistently reported that he suffers from occasional incontinence about once per month.  During the April 2007 examination, the Veteran reported that these episodes include slight to moderate leakage which is consistent with a 10 percent rating under DC 7332.  There is no showing that the Veteran's is required to wear a pad for his involuntary bowel movements.  As such, a rating in excess of 10 percent is not warranted. See 38 C.F.R. § 4.114, DCs 7319 and 7332.  

Moreover, the Board has reviewed the remaining diagnostic codes for digestive system disabilities and finds that the evidence does not support a rating under any alternate diagnostic codes relevant to the disabilities at issue.  See 38 C.F.R. § 4.118.  The Board has also considered whether the Veteran was entitled to a "staged" rating for his service-connected disorder.  See Hart, 21 Vet. App. 505.  However, the Board finds that the Veteran's disability has not been more disabling than is currently rated.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

d.  Extra-Schedular

The Board has also considered whether a referral for extra-scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate is required for extra-scheduler consideration referral).

The scheduler evaluation for the Veteran's disabilities is adequate.  The Veteran disagrees with the rating primarily on the basis of that his symptoms are more severe than rated.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available scheduler evaluation for this service-connected disability is adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has specifically indicated that his psychiatric disorder impacted his ability to perform his occupational duties as a police officer.  However, there is no finding that this disability precludes the Veteran from obtaining any gainful employment.  The June 2009 VA examiner found that while the Veteran was reprimanded for being "overly aggressive," and his mood disorder caused absenteeism and tardiness, the examiner found that there was not total occupation impairment due to his symptoms.  Further, the Veteran testified and the medical evidence shows that the Veteran was going through vocational rehabilitation to allow him to obtain employment in a field different from law enforcement.  The record does not show that he is incapable of obtaining some type of gainful employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  


ORDER


Entitlement to an initial disability rating in excess of 40 percent for a mood disorder with personality changes is denied.

Entitlement to an initial disability rating in excess of 10 percent for balanitis is denied.  

Entitlement to an initial disability rating in excess of 10 percent for diarrhea is denied.  





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


